In an action, inter alia, to permanently enjoin the defendants from soliciting the plaintiffs’ customers, the plaintiffs appeal from an order of the Supreme Court, Kings County (Dowd, J.), dated April 13, 1994, which denied their motion pursuant to CPLR *5456301 for a preliminary injunction enjoining the defendants from engaging in such solicitation.
Ordered that the order is affirmed, with costs.
Where, as here, the right to a preliminary injunction enjoining the use of customer lists is not plain from undisputed facts, but rather, the affidavits of the parties show that key facts are in sharp dispute and can only be resolved after a trial, the application will not be granted (see, e.g., Price Paper & Twine Co. v Miller, 182 AD2d 748, 750; BR Ambulance Serv. v Nationwide Nassau Ambulance, 150 AD2d 745, 747; Shannon Stables Holding Co. v Bacon, 135 AD2d 804, 805). Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.